Citation Nr: 1442110	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-46 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Whether there is new and material evidence sufficient to reopen the issue of entitlement to service connection for a back disability.  
 
2.  Whether there is new and material evidence sufficient to reopen the issue of entitlement to service connection for a hearing loss disability.  
 
3.  Entitlement to service connection for a back disability
 
4.  Entitlement to service connection for a hearing loss disability.  
 
5.  Entitlement to service connection for tinnitus.  
 
 
REPRESENTATION
 
Appellant represented by:  Colin Kemmerly, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1964 to October 1967.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was certified to the Board by the Montgomery, Alabama RO.  
 
The Veteran's claims of entitlement to service connection for hearing loss and a back disability were originally denied in a March 2006 rating decision by the Atlanta RO.  The Veteran did not perfect a timely appeal.  Hence, the March 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  
 
The Veteran was afforded a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  
 
The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1.  The evidence regarding the claim of entitlement to service connection for a back disability received since March 2006 provides a reasonable possibility of changing the prior outcome.  
 
2.  The evidence regarding the claim of entitlement to service connection for a hearing loss disability received since March 2006 provides a reasonable possibility of changing the prior outcome.  
 
3.  The Veteran had multiple back injuries in service, and currently suffers from of degenerative disc disease and residuals of a lumbar laminectomy.  
 
4.  The preponderance of the evidence shows the Veteran's hearing loss is less likely than not related to his service.  
 
 
CONCLUSIONS OF LAW
 
1.  A March 2006 rating decision denying entitlement to service connection for a back disability is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  
 
2.  A March 2006 rating decision denying entitlement to service connection for a hearing loss disability is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1103.  
 
3.  Resolving reasonable doubt in the Veteran's favor, degenerative disc disease and residuals of a lumbar laminectomy are due to a disability incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  
 
4.  A hearing loss disability was neither incurred nor aggravated by the Veteran's service, nor may a sensorineural hearing loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  In this case, the claimant was notified in March 2008 of the criteria required to reopen the claim and the criteria for establishing the underlying claims for service connection.  He was also provided notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August and September 2010.  There is no additional evidence that need be obtained.  
 
New and Material Evidence
 
The Veteran seeks to reopen his claims of entitlement to service connection for a back disability and hearing loss.  His original claims were denied in a March 2006 rating decision, the appellant did not appeal, nor did he submit new and material evidence within one year of that rating decision.  Hence, the March 2006 rating decision is final, 38 U.S.C.A. § 7105, and to be awarded service connection the appellant must submit new and material evidence.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes sensorineural hearing loss and degenerative disc disease, chronic diseases, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 
 
For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as sensorineural hearing loss and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
  
In light of the final March 2006 rating decision the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  
 
The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
At the time of the March 2006 rating decision, the available evidence included service treatment records and some private medical records showing treatment.  These records did not include an opinion address the etiology of any claimed disorder.  

Subsequent to the March 2006 rating decision, additional private treatment records including an opinion linking the appellant's back disorder to service, lay statements from the Veteran and his wife, an August 2010 VA back examination and the transcript of the January 2014 hearing have been associated with the claims file.  
 
This evidence is new and material in that it was not previously associated with the claims file and because some of the evidence suggests a nexus between the Veteran's current back disorder and service.  Hence, the claim of entitlement to service connection for a back disability is reopened.  
 
New and Material Evidence of Hearing Loss
 
At the time of the March 2006 rating decision, the available evidence included service treatment records and private medical records.  These private medical records noted some mixed hearing loss but did not provide any auditory threshold measurements.  Subsequent to the March 2006 rating decision, additional private treatment records and a September 2010 audiology VA examination and opinion have been associated with the claims file.  
 
The evidence is new and material in that it was not previously associated with the claims file and relates to a previously unestablished fact necessary to substantiate the claim, namely, the existence of measurements of hearing loss and a possible nexus between this hearing loss and service.  Hence, the claim of entitlement to service connection for a hearing loss is reopened.  
 
Service Connection for a Back Disability
 
A review of the appellant's service medical records shows that the Veteran suffered a back injury in March 1966 while lifting weights.  He was hospitalized between March and mid April 1966 with complaints of low back pain and radiation down the left leg.  In October 1966, he reinjured his back while jumping over a railing.  The Veteran's July 1967 separation examination noted his back injuries, but physical examination revealed a clinically normal back.
 
The Veteran has a long postservice history of treatment for his back, dating at least as far back as an April 1975 laminectomy.  There, he was diagnosed with a herniated L5 disc on the left side and degenerative osteoarthritis in the L5-S1 joint.  He then underwent a laminectomy and excision of the L5 disc with bilateral fusion of the L5 to the sacrum.  
 
The Veteran was afforded a VA examination in August 2010 by a physician's assistant.  Following the examination the appellant was diagnosed with degenerative disc disease and residuals of a left-sided laminectomy.  The physician's assistant stated that the Veteran's acute lumbar strain from service had resolved without residuals.  She opined that the degenerative disc disease was not caused by or a result of service.  Further, she opined that there was no medical documentation to support chronicity of the disorder and therefore it was not caused by or a result of the acute lumbar strain in service.  She also opined that the Veteran's current condition was at least as likely as not the result of the herniated lumbar disc which occurred eight years after service.  
 
The Veteran solicited the opinion of A.C., a registered nurse.  She stated that the Veteran would have been in his late 20s at the time of his diagnosis of a herniated lumbar disc and osteoarthritis in 1975.  She opined that evidence of degenerative disc disease at that age would be unlikely, barring predisposing risks such as back trauma.  She added that degenerative disc disease was a slowly progressing disease, which would mean that if it were present in 1975, it was likely present earlier.  A.C. noted the Veteran's post-service work as a construction worker may have temporarily aggravated his ongoing chronic symptoms from his in-service back injuries, but that the underlying pathology that began in service was still present.  Therefore, she concluded that it is at least as likely as not that the Veteran's current diagnosis of degenerative disc disease and post-laminectomy syndrome, which includes symptoms of back pain, radiation to the lower extremities, antalgic gait, and poor lumbar flexion, are a result of his in-service back injuries.  
 
The Veteran submitted a lay statement from his wife.  She stated that the Veteran had back pain since she had met him in October 1968 and that he had missed work because of it since at least February 1969.  
 
The Veteran also submitted lay statements in writing and at the hearing, reiterating his belief that his back disabilities are related to service.  At the video conference hearing, the Veteran also reiterated his medical history and agreed to obtain the nexus opinion from his private provider, described above.  
 
When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is some evidence that tends to show that the Veteran's back disability is not service-connected, such as the VA physician assistant's opinion, there is also a private medical opinion from a registered nurse that connects the appellant's in-service back injuries to his post-service disabilities and surgery.  After reviewing all of the evidence the Board finds that the evidence is in equipoise.  In this regard, the Board finds that the private opinion warrants at least as much probative weight as that offered by the VA examiner.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his back disabilities are service-connected.  Id.  Accordingly, service connection for the claimed back disabilities is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
Service Connection for a Hearing Loss Disability
 
The Veteran was exposed to loud noise through his service with a missile battery.  Significantly, however, his hearing was within normal limits at his July 1967 separation examination.  
 
Postservice the appellant worked in construction.  

When seen in 1975 for his back disorder examination of the appellant's head, eyes, ears, nose and throat did not reveal any evidence of a hearing loss.

The Veteran did seek private treatment for his hearing loss in February 2001.  At that time Dr. M.N.N. noted mixed hearing loss but did not offer an opinion addressing the etiology of the disorder.  In a February 2006 record Dr. J.K. also noted hearing loss.  Dr. R.L.W. also noted hearing loss in March 2009.  No measurements are on record for this treatment.  
 
The Veteran was afforded a VA audiological examination in September 2010 at which time he was diagnosed with normal to profound right ear sensorineural hearing loss and normal to severe left ear sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not caused by or a result of his service.  Her rationale was that the Veteran's service treatment records show hearing within normal limits at separation, there was no evidence of hearing loss within a time frame that would relate it to service, and there was a lack of continuity.  
 
In his November 2010, VA-9 Form the Veteran argues that the VA examiner made a conclusion based on a lack of objective medical evidence to support a diagnosis of hearing loss within a time frame that would relate it to military service.  The Veteran argues that this basis is improper and a violation of due process for failing to notify the Veteran of this requirement and for failure to define the terms within it.  Despite the Veteran's objections, the Board is of the opinion that the examiner's rationale is adequate to support her conclusion.  The examiner relied on the fact that hearing was within normal limits at separation and the fact that there are no medical reports of hearing loss in the record until February 2001, over 30 years since separation.  
 
The Veteran stated in his hearing that he has had problems with his hearing since his 20s and that it has gotten progressively worse since over the years.  The Veteran is competent to describe having difficulty hearing.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The appellant, however, is not competent to offer a medical opinion linking his current sensorineural hearing loss to service.  He is not trained in the field of audiology, and hence, the claimant is not competent to offer an opinion addressing the etiology of a specific type of hearing loss such as a sensorineural hearing loss.  
 
When there is an approximate balance of evidence in favor and against the claim, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While the Veteran has stated at his videoconference hearing that he has had continuous problems hearing since his twenties, the VA examiner has submitted a negative nexus opinion based on her audiological education and expertise.  The audiologist found that the Veteran's hearing within normal limits at separation and the first medical record of hearing loss in February 2001.  Here, Board finds that the most probative evidence on this issue is not in equipoise.  The Board finds that the VA examiner's professional opinion warrants more probative weight than the lay arguments regarding continuity from the Veteran.  As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  Id.  
 
 
ORDER
 
New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  
 
New and material evidence has been received to reopen the claim of entitlement to service connection for a hearing loss disability.  
 
Entitlement to service connection for degenerative disc disease of the back, status post lumbar laminectomy and fusion with residuals is granted.  
 
Entitlement to service connection for a hearing loss disability is denied.  
 
 

REMAND
 
Remand is required in this case to obtain an addendum medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  
 
At the September 2010 examination, the examiner declined to give an etiological opinion on the Veteran's claimed tinnitus because the Veteran denied the presence of tinnitus at the examination.  As the Veteran has stated he has experienced tinnitus previously, such as in February 2006 medical records from Dr. R.L.W., and in March 2009 records from Dr. J.K. the examiner must provide an opinion addressing whether it is at least as likely as not that the Veteran's tinnitus is at least likely as not related to his service.  
 
As the Veteran has sought private treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should solicit from the Veteran any private medical records which are not currently part of the claims file.  In so doing, the RO must secure any necessary permission from the appellant to secure these records from his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
2.  Thereafter, the Veteran's claims file, Virtual VA file, and VBMS file should be forwarded to the audiologist who performed the September 2010 examination.  Following that audiologist's review, the examiner must opine whether it is at least as likely as not that tinnitus is related to the appellant's active service, taking into account and commenting on his duties in service, lay statements and private medical records noting tinnitus.  
All opinions expressed must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the examiner is unable to provide the requested information, the claims file should be sent to another VA audiologist who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  
 
3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to service connection for tinnitus in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


